[GRAPHIC] 800.355.4570 [FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK LOGO] March 24, 2014 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountB 1940 Act Registration Number:811-21613 1933 Act Registration Numbers:333-118136 and 333-120600 CIK:0001299953 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountB, a unit investment trust registered under the Act, mailed toits contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) February 28, 2014 American Century Variable Portfolios, Inc. February 26, 2014 Dreyfus Investment Portfolios February 14, 2014 Dreyfus Variable Investment Fund February 14, 2014 Franklin Templeton Variable Insurance Products Trust March 5, 2014 March 6, 2014 Janus Aspen Series February 28, 2014 Legg Mason Partners Variable Equity Trust February 24, 2014 Securities and Exchange Commission March 24, 2014 Page two Underlying Management Investment Company CIK Number Date(s) Filed Legg Mason Partners Variable Income Trust February 25, 2014 MFS® Variable Insurance Trust February 28, 2014 Neuberger Berman Advisers Management Trust February 24, 2014 Oppenheimer Variable Account Funds February 26, 2014 PIMCO Variable Insurance Trust February 28, 2014 Royce Capital Fund February 28, 2014 Rydex Variable Trust March 12, 2014 SBL Fund March 12, 2014 The Universal Institutional Funds, Inc. March 7, 2014 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Associate General Counsel and Assistant Secretary First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue * Suite 641N. * Rye Brook, New York 10573
